Name: Commission Regulation (EC) NoÃ 89/2009 of 28Ã January 2009 opening the tariff quota for the year 2009 for the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) NoÃ 3448/93
 Type: Regulation
 Subject Matter: international trade;  food technology;  Europe;  information technology and data processing;  beverages and sugar;  tariff policy;  trade
 Date Published: nan

 29.1.2009 EN Official Journal of the European Union L 25/14 COMMISSION REGULATION (EC) No 89/2009 of 28 January 2009 opening the tariff quota for the year 2009 for the importation into the European Community of certain goods originating in Norway resulting from the processing of agricultural products covered by Council Regulation (EC) No 3448/93 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products (1), and in particular Article 7(2) thereof, Having regard to Council Decision 2004/859/EC of 25 October 2004 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (2), and in particular Article 3 thereof, Whereas: (1) Protocol 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (3), and Protocol No 3 to the EEA Agreement (4), determine the trade arrangements for certain agricultural and processed agricultural products between the contracting parties. (2) Protocol 3 to the EEA Agreement, as amended by Decision No 138/2004 of the EEA Joint Committee (5), provides for a zero duty applying to certain waters containing added sugar or other sweetening matter or flavoured, classified under CN code 2202 10 00 and certain other non-alcoholic beverages containing sugar, classified under CN code ex 2202 90 10. (3) The zero duty for the waters and other beverages in question has been temporarily suspended for Norway by the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway on Protocol No 2 to the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway (6), hereinafter referred to as the Agreement, approved by Decision 2004/859/EC. According to point IV of the Agreed Minutes of the Agreement, duty-free imports of goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway are to be permitted only within the limits of a duty-free quota while a duty is to be paid for imports outside the quota allocation. (4) Commission Regulation (EC) No 93/2008 (7) withdrew the temporary suspension of the duty-free regime for the period 1 January to 31 December 2008 for the importation into the Community of certain goods of the CN codes 2202 10 00 and ex 2202 90 10 originating in Norway. (5) It is necessary to open the tariff quota for the year 2009 for the soft drinks in question. The last annual quota for 2007 for the products in question was opened by Commission Regulation (EC) No 1795/2006 (8). No annual quota was opened for 2008. The quota volume for 2009 should therefore remain the same as for 2007. (6) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (9), lays down rules for the management of tariff quotas. It is appropriate to provide that the tariff quota opened by this Regulation is to be managed in accordance with those rules. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for horizontal questions concerning trade in processed products not listed in Annex I, HAS ADOPTED THIS REGULATION: Article 1 1. From 1 January to 31 December 2009, the Community tariff quota set out in the Annex is opened for the goods originating in Norway which are listed in that Annex under the conditions specified therein. 2. The rules of origin mutually applicable to the goods set out in the Annex shall be as set out in Protocol 3 of the bilateral Free Trade Agreement between the European Economic Community and the Kingdom of Norway. 3. For quantities imported above the quota volume, a preferential duty of 0,047 EUR/liter shall apply. Article 2 The Community tariff quota referred to in Article 1(1) shall be managed by the Commission in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2009. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 318, 20.12.1993, p. 18. (2) OJ L 370, 17.12.2004, p. 70. (3) OJ L 171, 27.6.1973, p. 2. (4) OJ L 22, 24.1.2002, p. 34. (5) OJ L 342, 18.11.2004, p. 30. (6) OJ L 370, 17.12.2004, p. 72. (7) OJ L 28, 1.2.2008, p. 12. (8) OJ L 341, 7.12.2006, p. 17. (9) OJ L 253, 11.10.1993, p. 1. ANNEX Tariff quota for 2009 applicable upon import into the Community of goods originating in Norway Order No CN code Product description Annual quota volume for 2009 Rate of duty applicable within the limits of the quota Rate of the duty applicable above the quota volume 09.0709 2202 10 00 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 17,303 million litres Exemption 0,047 EUR/litre ex 2202 90 10 Other non-alcoholic beverages containing sugar (sucrose or invert sugar)